  
                               Case     
                                    2:21-cv-00447            
                                                        Document   1-1 Filed 01/15/21 Page 1 of 4 Page ID #:16



                      1        ROBERT S. BLUMBERG, Bar No. 161649
                               rblumberg@littler.com
                      2        LITTLER MENDELSON, P.C.
                               633 West 5th Street
                      3        63rd Floor
                               Los Angeles, California 90071
                      4        Telephone: 213.443.4300
                               Facsimile: 213.443.4299
                      5
                               ASHLEY J. BRICK, Bar No. 281657
                      6        abrick@littler.com
                               LITTLER MENDELSON, P.C.
                      7        2049 Century Park East
                               5th Floor
                      8        Los Angeles, CA 90067.3107
                               Telephone: 310.553.0308
                      9        Fax No.: 310.553.5583
                   10          Attorneys for Defendant
                               ADIDAS AMERICA, INC.
                   11
                   12                                  UNITED STATES DISTRICT COURT
                   13                                CENTRAL DISTRICT OF CALIFORNIA
                   14
                   15          MONSERRAT LOPEZ, an individual,            Case No. 2:21-cv-00447
                               on behalf of herself, and on behalf of
                   16          all persons similarly situated,            DECLARATION OF KURT NATH
                                                                          TANDAN    IN  SUPPORT  OF
                   17                          Plaintiffs,                DEFENDANT ADIDAS AMERICA,
                                                                          INC.’S NOTICE TO FEDERAL
                   18          v.                                         COURT OF REMOVAL OF CIVIL
                                                                          ACTION
                   19          ADIDAS AMERICA, INC., an Oregon
                               corporation; and DOES 1 through 50,        [28 U.S.C. §§ 1332, 1441 & 1446]
                   20          Inclusive,
                                                                          Complaint Filed: December 4, 2020
                   21                          Defendants.
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
  
                               Case     
                                    2:21-cv-00447            
                                                        Document   1-1 Filed 01/15/21 Page 2 of 4 Page ID #:17



                      1                           DECLARATION OF KURT NATH TANDAN
                      2              I, Kurt Nath Tandan, hereby declare as follows:
                      3              1.     I am the Associate General Counsel and Senior Director of Corporate
                      4        Affairs for adidas America, Inc. (“adidas” or “Defendant”), the Defendant in the above-
                      5        captioned action. In this capacity, I am familiar with, and have access to, Defendant’s
                      6        and its related entities’ organization records. I make this Declaration in support of
                      7        Defendant adidas America, Inc.’s Notice to Federal Court of Removal of Civil Action.
                      8        I have personal knowledge of all matters contained in this declaration and, if called on
                      9        as a witness, I could and would competently testify thereto.
                   10                2.     adidas is not a state, a state official or any other governmental entity.
                   11                3.     adidas is a corporation duly existing and validly existing under and
                   12          pursuant to the laws of the state of Oregon.
                   13                4.     Defendant’s principal place of business is located in Portland, Oregon. Its
                   14          corporate headquarters are located in Portland, Oregon, and its executive, operational
                   15          and administrative functions are primarily carried out at its corporate headquarters in
                   16          Portland, Oregon, which is considered its home office. These functions include those
                   17          critical to adidas’ business such as product design, innovation, development, and
                   18          marketing.
                   19                5.     adidas AG, which is traded on the DAX in Germany, is the ultimate parent
                   20          corporation of adidas and owns 10% or more of the stock of adidas.
                   21                I declare under penalty of perjury, under the laws of the United States of America,
                   22          that the foregoing is true and correct.
                   23                Executed this _____
                                                     
                                                            day of January 2021, at Portland, Oregon
                   24
                   25
                   26                                                    _________________________________
                                                                                   KURT NATH TANDAN
                   27
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                                                                           2.
                     Case 2:21-cv-00447 Document 1-1 Filed 01/15/21 Page 3 of 4 Page ID #:18



Certificate Of Completion
Envelope Id: B758B218910C45F3BE1833BA958C33CD                                                      Status: Completed
Subject: Please DocuSign: Lopez v. adidas - Removal - Decl. of Kurt Tandan 4810-4729-6725 1.docx
Use Case:
Source Envelope:
Document Pages: 2                                 Signatures: 1                                    Envelope Originator:
Certificate Pages: 2                              Initials: 0                                      Kurt Tandan
AutoNav: Enabled                                                                                   Adi-Dassler-Strasse 1
EnvelopeId Stamping: Enabled                                                                       Herzogenaurach, Bavaria 91074
Time Zone: (UTC+01:00) Amsterdam, Berlin, Bern, Rome, Stockholm, Vienna                            Kurt.Tandan@adidas-Group.com
                                                                                                   IP Address: 76.115.53.237

Record Tracking
Status: Original                                  Holder: Kurt Tandan                              Location: DocuSign
        Jan-15-2021 | 19:19                                 Kurt.Tandan@adidas-Group.com

Signer Events                                     Signature                                        Timestamp
Kurt Tandan                                                                                        Sent: Jan-15-2021 | 19:20
kurt.tandan@adidas-group.com                                                                       Viewed: Jan-15-2021 | 19:20
Associate GC & Sr Dir Corp Affairs                                                                 Signed: Jan-15-2021 | 19:20
Adidas America, Inc
                                                  Signature Adoption: Pre-selected Style
Security Level: Email, Account Authentication
(None)                                            Using IP Address: 76.115.53.237


Electronic Record and Signature Disclosure:
   Not Offered via DocuSign


In Person Signer Events                           Signature                                        Timestamp

Editor Delivery Events                            Status                                           Timestamp

Agent Delivery Events                             Status                                           Timestamp

Intermediary Delivery Events                      Status                                           Timestamp

Certified Delivery Events                         Status                                           Timestamp

Carbon Copy Events                                Status                                           Timestamp
Ashley Brick                                                                                       Sent: Jan-15-2021 | 19:20
abrick@littler.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign


Witness Events                                    Signature                                        Timestamp

Notary Events                                     Signature                                        Timestamp

Envelope Summary Events                           Status                                           Timestamps
Envelope Sent                                     Hashed/Encrypted                                 Jan-15-2021 | 19:20
Certified Delivered                               Security Checked                                 Jan-15-2021 | 19:20
Signing Complete                                  Security Checked                                 Jan-15-2021 | 19:20
Completed                                         Security Checked                                 Jan-15-2021 | 19:20
           Case 2:21-cv-00447 Document 1-1 Filed 01/15/21 Page 4 of 4 Page ID #:19

Payment Events                 Status                        Timestamps
